DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to “[a]n electrochemical sensor for determining a presence or a concentration of an analyte in a fluid”, classified in A61B 5/1486.
II. Claims 14-20, drawn to “[a]n analyte sensing device configured for implantation into a tissue of a host”, classified in A61B 5/1486.
3.	The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination Group I has separate utility such as a sensor including a membrane system and a working electrode; whereas subcombination Group II has separate utility such as a sensing device including an oxygen-utilizing source and a membrane system.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
4.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)	the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b)	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);
(c)	the prior art applicable to one invention would not likely be applicable to another invention; and
(d)	the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
5.	During a telephone conversation with Justin Leisey on 27 September 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites the limitation “wherein the resistance domain comprises a polymer material with a high oxygen solubility”. However, base claim 1 defines “wherein the membrane system comprises a polymer material with a high oxygen solubility”.  Thus, it is not clear whether the “a polymer material with a high oxygen solubility” defined in claim 4 is the same as the polymer material defined in base claim 1.
	Claim 5 is rejected due to its dependency to base claim 4.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
10.	Claims 1-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shults et al., U.S. Patent No. 6,741,877 B1 (“Shults”), in view of Bennetto et al., U.S. Patent No. 4,970,145 A (“Bennetto”).
As to Claim 1, Shults teaches the following:
An electrochemical sensor (“implantable device”, see col. 8, l. 32-34) for determining a presence or a concentration of an analyte in a fluid (see “The present invention relates generally to devices and methods for determining analyte levels, and, more particularly, to implantable devices and methods for monitoring glucose levels in a biological fluid.” in col. 1, ll. 11-14), the sensor comprising:
a membrane system (“sensor interface region”, not labeled) (see “As alluded to above and disclosed in FIG. 1C, in a preferred embodiment, the sensor interface region comprises several different layers and membranes that cover the electrodes of an implantable analyte-measuring device.” in col. 10, ll. 43-46) comprising an enzyme domain (“enzyme layer”) 42 comprising an enzyme that reacts with the analyte in the fluid as it passes through the enzyme domain (see “In addition to glucose oxidase, the present invention contemplates the use of a membrane layer impregnated with other oxidases, e.g., galactose oxidase, uricase.” in col. 13, ll. 60-62); and
a working electrode (“working electrode”) 21 comprising a conductive material (“platinum”) (see col. 10, l. 8), wherein the working electrode 21 is configured to measure a product of a reaction of the enzyme with the analyte (see “For example, in some embodiments of a glucose monitoring device, the sensor interface refers to that region wherein a biological sample (e.g., blood or interstitial fluid) or a portion thereof contacts (directly or after passage through one or more membranes or layers) an enzyme (e.g., glucose oxidase); the reaction of the biological sample (or portion thereof) results in the formation of reaction products that allow a determination of the glucose level in the biological sample.” in col. 4, ll. 49-57), 
wherein the membrane system comprises a polymer material (see “The devices of the present invention contemplate resistance layers comprising polymer membranes with oxygen-to-glucose permeability ratios of approximately 200:1; as a result, one-dimensional reactant diffusion is adequate to provide excess oxygen at all reasonable glucose and oxygen concentrations found in the subcutaneous matrix [Rhodes et al., Anal. Chem., 66:1520-1529 (1994)].” in col. 13, ll. 47-53) …
Shults does not teach the following:
a polymer material with a high oxygen solubility.
However, Bennetto teaches the following:
a polymer material with a higher oxygen solubility than a hydrocarbonaceous polymer or an oxyhydrocarbon polymer (Bennetto teaches that a porous layer of fluorocarbon resin-bonded carbon or graphite particles with a binder that is permeable to oxygen, in which the binder has “a minimum solubility towards oxygen at atmospheric pressure of at least 2 X 10-3 cm3 O2 (measured at standard temperature and pressure) per cm3 of polymer”, see col. 5, ll. 39-52, and col. 6, l. 64, to col. 7, l. 23); and the suitable binders listed in col. 7, ll. 11-23, have higher oxygen solubility than a hydrocarbonaceous polymer or an oxyhydrocarbon polymer).
Thus, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Shults’ resistance domain (“resistance layer”) 40 to have a polymer material with a “minimum solubility towards oxygen at atmospheric pressure of at least 2 X 10-3 cm3 O2”, as taught by Bennetto, because it would merely be a substitution of one known polymer material for another to yield a predictable result, i.e. a desired oxygen solubility that would provide more accurate measurement of glucose concentration levels.  Furthermore, Shults’ suggests higher oxygen solubility, i.e. “to provide excess oxygen at all reasonable glucose and oxygen concentrations found in the subcutaneous matrix” (see Shults, col. 13, ll. 50-52).
As to Claim 2, Bennetto teaches the following:
wherein the enzyme domain comprises a polymer material with a high oxygen solubility (see col. 6, l. 64, to col. 7, l. 23).
As to Claim 3, Shults teaches the following:
wherein the polymer material is selected from the group consisting of silicone, fluorocarbon, and perfluorocarbon (see col. 11, ll. 1-7).
As to Claim 4, Shults teaches the following:
a resistance domain (“resistance layer”) 40 configured to restrict a flow of the glucose therethrough (see “The resistance layer comprises a semipermeable membrane that controls the flux of oxygen and glucose to the underlying enzyme layer (i.e., limits the flux of glucose), rendering the necessary supply of oxygen in non-rate-limiting excess.”, in col. 13, ll. 40-44), wherein the resistance domain 40 is located more distal to the working electrode than the enzyme domain 42 (see fig. 1D), and wherein the resistance domain comprises a polymer material with a high oxygen solubility (see col. 13, ll. 47-53).
As to Claim 5, Shults teaches the following:
 wherein the resistance domain comprises a polymer material selected from the group consisting of silicone, fluorocarbon, and perfluorocarbon (see col. 11, ll. 1-7).
As to Claim 6, Shults teaches the following:
a cell impermeable domain (“bioprotective membrane”, not labeled) that is substantially impermeable to cells, wherein the cell impermeable domain is located more distal to the working electrode than the enzyme domain 42 (see col. 12, ll. 30-67, and col. 13, ll. 15-20).
Bennetto teaches the following:
wherein the cell impermeable domain comprises a polymer material with a high oxygen solubility (see col. 6, l. 64, to col. 7, l. 23).
Thus, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Shults’ cell impermeable domain (“bioprotective membrane”) 40 to have a polymer material with a “minimum solubility towards oxygen at atmospheric pressure of at least 2 X 10-3 cm3 O2”, as taught by Bennetto, because it would merely be a substitution of one known polymer material for another to yield a predictable result, i.e. a desired oxygen solubility that would provide more accurate measurement of glucose concentration levels.  Furthermore, Shults’ suggests higher oxygen solubility, i.e. “to provide excess oxygen at all reasonable glucose and oxygen concentrations found in the subcutaneous matrix” (see Shults, col. 13, ll. 50-52).
As to Claim 7, Shults teaches the following:
wherein the cell impermeable domain comprises a polymer material selected from the group consisting of silicone, fluorocarbon, and perfluorocarbon (see col. 11, ll. 1-7).
As to Claim 8, Shults teaches the following:
a cell disruptive domain (“bioprotective membrane”, not labeled) that comprises a substantially porous structure, wherein the cell disruptive domain is located more distal to the working electrode than the enzyme domain, 42 (see col. 12, ll. 30-67, and col. 13, ll. 15-20).
Bennetto teaches the following:
wherein the cell disruptive domain comprises a polymer material with high oxygen solubility (see col. 6, l. 64, to col. 7, l. 23).
Thus, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Shults’ cell disruptive domain (“bioprotective membrane”) 40 to have a polymer material with a “minimum solubility towards oxygen at atmospheric pressure of at least 2 X 10-3 cm3 O2”, as taught by Bennetto, because it would merely be a substitution of one known polymer material for another to yield a predictable result, i.e. a desired oxygen solubility that would provide more accurate measurement of glucose concentration levels.  Furthermore, Shults’ suggests higher oxygen solubility, i.e. “to provide excess oxygen at all reasonable glucose and oxygen concentrations found in the subcutaneous matrix” (see Shults, col. 13, ll. 50-52).
As to Claim 9, Shults teaches the following:
wherein the cell impermeable domain comprises a polymer material selected from the group consisting of silicone, fluorocarbon, and perfluorocarbon (see col. 11, ll. 1-7).
As to Claim 10, Shults teaches the following:
an interference domain (“intereference layer”) 44 configured to limit or block interfering species, wherein the interference domain is located more proximal to the working electrode than the enzyme domain (see col. 14, ll. 27-39).
Bennetto teaches the following:
wherein the interference domain comprises a polymer material with a high oxygen solubility (see col. 6, l. 64, to col. 7, l. 23).
Thus, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Shults’ interference domain (“intereference layer”) 44 to have a polymer material with a “minimum solubility towards oxygen at atmospheric pressure of at least 2 X 10-3 cm3 O2”, as taught by Bennetto, because it would merely be a substitution of one known polymer material for another to yield a predictable result, i.e. a desired oxygen solubility that would provide more accurate measurement of glucose concentration levels.  Furthermore, Shults’ suggests higher oxygen solubility, i.e. “to provide excess oxygen at all reasonable glucose and oxygen concentrations found in the subcutaneous matrix” (see Shults, col. 13, ll. 50-52).
As to Claim 11, Shults teaches the following:
wherein the interference domain 44 comprises a polymer material selected from the group consisting of silicone, fluorocarbon, and perfluorocarbon (see col. 11, ll. 1-7).
As to Claim 12, Shults teaches the following:
an electrolyte domain (“electrolyte layer”) 46 configured to provide hydrophilicity at the working electrode, wherein the electrolyte domain is located more proximal to the working electrode than the enzyme domain (see col. 14, ll. 42-56).
Bennetto teaches the following:
wherein the electrolyte domain comprises a polymer material with a high oxygen solubility (see col. 6, l. 64, to col. 7, l. 23).
Thus, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Shults’ electrolyte domain (“electrolyte layer”) 44 to have a polymer material with a “minimum solubility towards oxygen at atmospheric pressure of at least 2 X 10-3 cm3 O2”, as taught by Bennetto, because it would merely be a substitution of one known polymer material for another to yield a predictable result, i.e. a desired oxygen solubility that would provide more accurate measurement of glucose concentration levels.  Furthermore, Shults’ suggests higher oxygen solubility, i.e. “to provide excess oxygen at all reasonable glucose and oxygen concentrations found in the subcutaneous matrix” (see Shults, col. 13, ll. 50-52).
As to Claim 13, Shults teaches the following:
wherein the electrolyte domain 46 comprises a polymer material selected from the group consisting of silicone, fluorocarbon, and perfluorocarbon (see col. 14, l. 57, to col. 15, l. 54).


Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
12.	Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 7,379,765 B2 (“Patent ‘765”), in view of Reghabi et al., U.S. Patent Application Publication No. 2004/0143173 A1 (“Reghabi”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application overlap in scope with the claims of Patent ‘765, where the differences in scope (i.e. the claims of Patent ‘765 include “a cell impermeable domain”) are obvious variants of one another.
 For example, Reghabi teaches a membrane system comprising a cell impermeable domain (“inner cell-impermeable membrane”, not labeled) that is substantially impermeable to cells (see “For example, the site housing 402 may include an outer vascularizing membrane of PTFE and an inner cell-impermeable membrane of PTFE, such as that available from TheraCyte, Inc. Alternatively, the outer membrane may be formed from one material, and the inner membrane may be formed from another material. For example, the outer membrane may be formed from PTFE, and the inner membrane may be formed from porous polyurethane, porous silicone, silicone foam, or the like. In further alternative embodiments, the site housing 402 may include one or more intermediate membranes of PTFE, porous polyurethane, porous silicone, silicone foam, or the like disposed between the outer and inner membranes.” Reghabi, para. [0056]). Thus, it would have been obvious for one of ordinary skill in the art to have a membrane system include a cell impermeable domain (“inner cell-impermeable membrane”), as taught by Reghabi, in order to promote tissue ingrowth and vascularization while providing permeability to analyte that is to be measured, and yet be free of tissue ingress into the electrode site (see Reghabi, para. [0008] and [0056]).
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732. The examiner can normally be reached Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        09/28/2022